DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 March 2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for causing display of a color wheel”
“means for receiving a selection of colors that includes a subset of colors that comprises a plurality of updatable colors”
“means for utilizing an objective function that when evaluated on the selection of colors generates a value that indicates an accessibility of the selection of colors, wherein evaluating the objective function on the selection of colors is based on determining a color vision deficiency (CVD) alignment term, an out-of-gamut term based 
“means for iteratively updating the plurality of updateable colors to modify the value that indicates the accessibility of the selection of colors, wherein updating the plurality of updateable colors increases the accessibility of the selection of colors”
“means for causing display of the selection of colors that includes the iteratively updated plurality of updateable colors”
in claim 19. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. The means provided by the computer system are clearly recited in the claim to be a processor executing instructions, and thus the “means for” limitations do not require one to turn to the specification for interpretation.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites the objective function including at least one of the CVD alignment term, an out-of-gamut term, a distinguishability term, and a faithfulness term. However, claim 1 already requires the objective function to include the CVD alignment term, and thus claim 5 does not require anything beyond what claim 1 already requires, and does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky (U.S. Publication 2012/0147163) in view of Nakauchi (U.S. Publication 2005/0111019) and Heeman (U.S. Publication 2004/0212815).

As to claim 1, Kaminsky discloses one or more computer storage media (p. 3, section 0061) storing computer-useable instructions that, when executed by one or more computing devices, causes the one or more computing devices to perform operations, the operations comprising:
causing display of a color wheel (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; a color wheel showing potential color modifications is shown to a user)
receiving a selection of colors that includes a subset of colors that comprises a plurality of updatable colors (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; a selection of colors is chosen using a filter that can update various colors to compensate for color deficiencies);
Kaminsky does not disclose, but Nakauchi does disclose utilizing an objective function that, when evaluated on the selection of colors, generates a value that indicates an accessibility of the selection of colors (p. 5, sections 0066-0069; the 
iteratively updating the plurality of updateable colors to modify the value that indicates the accessibility of the selection of colors, wherein updating the plurality of updateable colors increases the accessibility of the selection of colors (p. 5, sections 0066-0069; the steepest descent method is an iterative method of minimizing the equation, which would increase accessibility as colors are updated); 
and causing display of the set of selection of colors that includes the iteratively updated plurality of updateable colors (p. 5, section 0070). The motivation for this is to take into account color differences perceived by both color-deficient and non-color-deficient people (p. 5, section 0065). It would have been obvious to one skilled in the art before the effective filing date to modify Kaminsky utilize an objective function that, when evaluated on the selection of colors, generates a value that indicates an accessibility of the selection of colors, iteratively update the plurality of updateable colors to modify the value that indicates the accessibility of the selection of colors, wherein updating the plurality of updateable colors increases the accessibility of the selection of colors, and cause display of the set of selection of colors that includes the iteratively updated plurality of updateable colors in order to take into account color differences perceived by both color-deficient and non-color-deficient people as taught by Nakauchi. 
Neither Kaminsky nor Nakauchi discloses, but Heeman does disclose wherein the objective function includes a color vision deficiency (CVD) alignment term based on 

As to claim 2, Kaminsky discloses selection of colors from a color wheel (figs. 10-11; p. 5, section 0086-p. 6, section 0087; p. 6, section 0093; a selection of colors is chosen using a filter that can update various colors to compensate for color deficiencies). Further, Nakauchi discloses based on receiving the selection of colors, mapping the selection of colors to a reference color space, wherein the mapping is based on applying a color transformation to the selection of colors (p. 4, section 0057; p. 5, section 0066; input RGB or CMYK colors are transformed to the CIELUV reference space).



As to claim 5, as best understood, Nakauchi discloses one or more computer storage media wherein the objective function includes at least one of a CVD alignment term, an out-of-gamut term, a distinguishability term, and a faithfulness term (p. 5, sections 0064-0068; the term which indicates the degree of confusion can indicate how colors are aligned or distinguishable; the term which indicates degree of change can read on an out-of-gamut term or a faithfulness term, since it takes into account a location of a color in CIELUV reference space and a degree of change/distance between a corrected color and the color before the change).



As to claim 7, Nakauchi discloses wherein the out-of-gamut term of the objective function indicates a location of each color in the selection of colors within the reference color space (p. 5, sections 0064-0068; the term which indicates degree of change can read on an out-of-gamut term or a faithfulness term, since it takes into account a location of a color in CIELUV reference space and a degree of change/distance between a corrected color and the color before the change).

As to claim 8, Nakauchi discloses wherein the distinguishability term of the objective function indicates a perceptual color difference between colors for each color in the selection of colors (p. 5, sections 0064-0068; the term which indicates the degree of confusion can indicate how colors are aligned or distinguishable; the perceptual color difference in CIELUV space is reflected in that term).

As to claim 9, Nakauchi discloses wherein the faithfulness term of the objective function indicates the distance between each color in the selection of colors including the plurality of updatable colors and each color the selection of colors including the updated plurality of updateable colors (p. 5, sections 0064-0068; the term which indicates degree of change can read on an out-of-gamut term or a faithfulness term, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Nakauchi and Heeman and further in view of Khaderi (U.S. Publication 2017/0290504).

As to claim 4, Kaminsky does not disclose, but Khaderi does disclose wherein the reference color space includes for each color in the selection of colors, at least a first, second, and third confusion line, the first confusion line associated with a first type of vision impairment, the second confusion line associated with a second type of vision impairment, and the third confusion line associated with a third type of vision impairment (p. 13, sections 0200-0202; the reference xy space includes 3 different deficiencies plotted for selected RGB colors). The motivation for this is to determine probability of colors being confused. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky, Nakauchi, and Heeman to have the reference color space includes for each color in the selection of colors, at least a first, second, and third confusion line, the first confusion line associated with a first type of vision impairment, the second confusion line associated with a second type of vision impairment, and the third confusion line associated with a third type of vision impairment in order to determine probability of colors being confused as taught by Khaderi. 

10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Nakauchi and Heeman and further in view of C (U.S. Patent 10,319,116).

As to claim 10, Kaminsky does not disclose, but C does disclose wherein the selection of colors includes a subset of colors that is a set of fixed colors, the set of fixed colors determined based on receiving an input indicating the set of fixed colors (col. 3, lines 9-34; fig. 3; in a visibility adjustment, the theme background colors stay fixed to a user selection while text and text background color change). The motivation for this is to facilitate content consumption in various environments, such as a dark environment (col. 1, lines 14-29). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaminsky, Nakauchi, and Heeman to select colors including a subset of colors that is a set of fixed colors, the set of fixed colors determined based on receiving an input indicating the set of fixed colors in order to facilitate content consumption in various environments, such as a dark environment as taught by C. 

Claims 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Nakauchi and Heeman and further in view of Bonnier (U.S. Publication 2017/0301310).

As to claim 11, see the rejection to claim 1. Further, Nakauchi discloses wherein the objective function includes at least an out-of-gamut term or a faithfulness term, and  a distinguishability term (p. 5, sections 0064-0068; the term which indicates the degree 

As to claim 12, see the rejection to claim 2.

As to claim 13, see the rejection to claim 3.

As to claim 15, see the rejection to claim 6.

As to claim 16, see the rejection to claim 7.

As to claim 17, see the rejection to claim 8.

As to claim 18, see the rejection to claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Nakauchi, Heeman, and Bonnier and further in view of Khaderi.

As to claim 14, see the rejection to claim 4. Motivation for the addition of the Khaderi reference is similar to that given in the rejection to claim 4.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Nakauchi and further in view of Bonnier.

As to claim 19, see the rejection to claim 11. It is noted that claim 19 does not require the CVD term to be based on an angle between a vector and a confusion line associated with a type of vision impairment, and thus the Heeman reference is not included in the rejection of this claim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky in view of Nakauchi and Bonnier and further in view of C.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612